Citation Nr: 0717466	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to an effective date prior to May 19, 2003 
for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was initially denied service connection for PTSD 
in an unappealed November 1997 rating decision.  In May 2003, 
the RO received another service-connection claim for PTSD 
from the veteran.  The claim was granted in an October 2003 
rating decision which assigned a 10 percent disability 
rating, effective May 19, 2003.  The veteran subsequently 
perfected an appeal as to the assigned rating and the 
effective date of service connection.

During the pendency of the appeal, the RO increased the 
rating assigned for PTSD from 10 to 30 percent, also 
effective May 19, 2003.  The veteran has continued to express 
dissatisfaction with the assigned rating.  See AB v. Brown, 
6 Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

The October 2003 rating decision also denied the veteran an 
increased rating for  service-connected right clavicle 
fracture residuals.  Service connection for lumbar spine 
arthritis was denied in a January 2004 rating decision.  To 
the Board's knowledge, the veteran has not disagreed with 
those decisions and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

The veteran seeks an increased rating for his service-
connected PTSD and an earlier effective date for the grant of 
service connection for this disability.  Before the Board can 
properly adjudicate these claims, however, additional 
procedural and evidentiary development is required.

Reasons for remand

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).

While the veteran was sent a letter in June 2003 which 
advised him of the information needed to substantiate an 
increased rating, the evidence he was required to provide, 
and the evidence VA would provide, such letter failed to 
request that the veteran provide any evidence in his 
possession pertaining to the claim.  See 38 C.F.R. § 
3.159(b)(1) (2006).  No other VCAA letter addressing this 
requirement is of record.  Accordingly, the case must be 
remanded so that an additional VCAA letter addressing the 
aforementioned requirement can be sent to the veteran.

The Board also notes that following the RO's issuance of the 
most recent supplemental statement of the case (SSOC), the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision in the matter of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service-connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.

In this case, elements (1), (2), and (3) are not at issue as 
veteran status is undisputed and service connection is 
already in effect for PTSD.  The Board also notes that the 
veteran has been provided with VCAA notice regarding element 
(4), degree of disability, by way of the June 2003 VCAA 
letter (albeit without notice of the "give us everything 
you've got" provision in 38 C.F.R. § 3.159(b)(1)).

The veteran has not, however, been provided notice regarding 
the fifth and final element of his claim, that of effective 
date.  Dingess specifically requires that VA "must notify 
the claimant that the effective date of an award of service 
connection [or] any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that the level of disability was submitted, or 
on the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge."  Such 
notice was not provided the veteran in this case.

Effective dates have particular importance in the instant 
case, not only because the effective date of service 
connection for PTSD has been challenged, but also because as 
an initial increased rating claim, staged ratings are 
potentially applicable.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, in undertaking a de novo review 
of the claim, it is incumbent upon the Board to not only 
consider the current level of the veteran's disability, but 
the relative level of disability at different times 
throughout the appeal period.  The effective date of any 
rating awarded is necessarily part of the veteran's claim.  
Because the veteran has not been provided with VCAA notice 
regarding the effective date issue, and therefore has not 
been accorded appropriate opportunity to present evidence and 
argument pertaining thereto, Dingess requires that the case 
be remanded so that additional VCAA notice regarding 
effective date can be accomplished.

Medical opinion

The medical record in this case also leaves several 
unanswered questions as to the severity of the veteran's 
PTSD.  VA outpatient treatment records characterize the 
veteran's PTSD as severe in nature, being manifested by near 
complete social isolation, panic episodes, irritability, 
significant concentration problems, and a paranoid ideation 
which is productive of unemployability and GAF scores in the 
40-50 range.  The December 2004 VA examiner, however, found 
much milder symptoms, noting that that "the veteran does not 
appear to have significant social impairment" and that his 
GAF scores was more accurately between 60 and 65.  The same 
examiner remarked in September 2003 that the veteran 
experienced a "mild degree of symptoms," and that 
"attention and concentration were generally fair."  GAF 
scores at that time were found to be in the 68-75 range.  The 
same examiner determined in December 2004 that it "does not 
appear that the veteran has the pace and concentration to 
maintain gainful employment at this time."

Given the seeming inconsistency between the level of 
symptomatology noted in the outpatient treatment records and 
those outlined by the September 2003 and December 2004 VA 
examiner, and given the inconsistency in the examiner's own 
statements, the Board believes that an additional VA 
psychiatric examination should be conducted on remand to more 
accurately account for the current level of disability.

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating and earlier effective date claims 
which complies with the notification 
requirements of the VCAA, as amplified in 
Dingess.  Any notice provided should 
include notice of the "give us 
everything you've got" provision in 38 
C.F.R. § 3.159(b)(1).

2.  After obtaining any additional 
evidence resulting from the VCAA notice 
letter, VBA should schedule the veteran 
for a VA examination, not with the 
physician who conducted the December 2004 
VA examination, to determine the current 
nature and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner in 
connection with the examination.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



